Title: Enclosure: Account of John Hollins with University of Virginia, [ca. 3 September 1819]
From: Hollins, John,University of Virginia
To: Brockenbrough, Arthur S.


						
							
								
									ca. 3 Sept. 1819
								
							
						
						
							
								Dr
								 
								
								 
								
								
							
							
								26 
								June
								 1819
								
								To cash—see above receipt
								
								90
								
							
							
								30
								
									〃
								
								
									〃
								
								
								To Do—passage money Do
								
								280
								
							
							
								
									〃
								
								
									〃
								
								
									〃
								
								
								〃 Boat hire & permit to Custom Ho
								
								1
								.20
							
							
								
									〃
								
								
									〃
								
								
									〃
								
								
								〃 B
									Williamson—Tavern bill
								
								18
								
							
							
								15
								July
								
									〃
								
								
								〃 Mr Appleton’s Dft
								
								444
								:41
							
							
								3
								Septr
								
									〃
								
								
								〃 Custom house—duties &c
								
								16
								.06
							
							
								
								
								
								
								
								
								849
								:67
							
							
								Cr
							
							
								July 16
								
								
									By remittance received from W. C. Nicholas
								
								}
								
								840
								
							
							
								
								
								
								
								
								
								9
								:67
							
							
								
								
								
								
								   Postage—say
								
								
								 33
							
							
								
								
								
								
								   due John Hollins
								
								$10
								 
							
						
					